         Case 3:99-cr-00010-LC-MD Document 167 Filed 09/03/20 Page 1 of 1


FLN (Rev. 4/2004) Deficiency Order                                                   Page 1 of 1


                                     UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF FLORIDA
                                          PENSACOLA DIVISION

UNITED STATES OF AMERICA

         vs                                          Case No. 3:99cr10/LAC

DINO GENTILE



                                               ORDER

Your document, Memorandum in Support of Defendant Dino Gentile’s Emergency
Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(I) (Compassionate
Release) received on August 10, 2020, was referred to the undersigned with the following
deficiencies:

         Any party represented in a suit by counsel of record shall not thereafter take
         any step or be heard in the case in proper person, absent prior leave of
         court; nor shall any party having previously elected to proceed in proper
         person be permitted to obtain special or intermittent appearances of counsel.

         The document does not have an original signature as required by N.D. Fla.
         Loc. R. 5.1(E).

For these reasons, IT IS ORDERED that:

       The submitted hard copy of the document shall be returned by the Clerk without
electronic filing. It may be resubmitted after the above noted deficiencies are corrected.


DONE and ORDERED this 3rd day of September, 2020.



                                                 s/L.A. Collier
                                                LACEY A. COLLIER
                                                SENIOR UNITED STATES DISTRICT JUDGE
